DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 12/16/2021.  The amendment and remarks, pages 6-8, filed therein has overcome the rejections of independent claims 1, 10 under 35 U.S.C 103 over Salahieh et al, Epp et al in view of Stern et al.  Therefore, the rejections of the claims have been withdrawn.
	Claims 1-4, 6, 7, 9-14, 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claims including a valve preparation device comprises an inner catheter coaxially slidable within an outer catheter;  a balloon secured to the inner catheter; and an electrode extending along a length of the balloon, the electrode including a first portion and a second portion, the second portion having first and second ends, each end positioned on the inner catheter, wherein the first portion interconnects with the second portion at a split junction located between the first and second ends; wherein, when the balloon is inflated, the first portion is configured to transition away from both of the balloon and the second portion at the split junction; and a first attachment ring interconnecting the electrode to the inner catheter, wherein the first attachment ring can slide along a length of the inner catheter.
Claim 10 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claims including a method of preparing a heart valve having a plurality of leaflets and a valve opening including 
; delivering the valve preparation device to a first leaflet of the plurality of leaflets with the  balloon in at the deflated configuration such that opposing surfaces of the first and second portions touch each other; aligning the electrode with an area of the first leaflet to be severed;  at least partially inflating the balloon so that the first portion extends away from both of the balloon and the second portion at the split junction so that the opposing surfaces no longer touch; and actuating the electrode to create a first slit in the first leaflet.
	Claim 21 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claims including: a valve preparation device that includes an inner catheter coaxially slidable within an outer catheter; an electrode balloon secured to the inner catheter; and an electrode extending along a length of the electrode balloon; wherein the valve preparation device further includes a positioning device configured to align a puncturing element in front of a coronary ostium; further wherein the positioning device includes a positioning catheter and a positioning balloon having a first inflatable segment and a second inflatable segment positioned proximal to a distal end of the positioning catheter and on opposing sides of the positioning catheter; wherein the valve preparation device can be delivered through the positioning catheter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771